DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

2.	Claims 1-15 is pending.

Claim Rejections - 35 USC § 101
3.	Claims 1-15 are not deemed adversely impacted by 35 USC 101.  Thus, no 35 USC 101 rejection is deemed warranted.

Claim Rejections - 35 USC § 112
4.	Claim 15 is deemed adversely impacted by 35 USC 112.  The “GPS” from line 5 needs to be deleted and “Global Positioning Satellite (GPS)” substituted therein.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over King, US 10,043,154.

King does not specifically disclose a plurality of pipe stacks.
However, pipe stacks are common knowledge in the oil and gas art.  Official Notice of such is taken.
It would have been obvious to one of ordinary skill in the art to substitute a plurality of pipe stacks for King, in lieu of the stacked containers having GPS location capabilities.  The motivation for having done such would be to keep track of another entity, e.g. common knowledge stacked pipes in place of containers, in order to track various conditions presented therein.

6.	Further pertinent references of interest are noted on the attached PTO-892.

7.	Applicant’s Information Disclosure Statement (IDS) submitted June 27, 2019 has been reviewed.  Note the attached IDS.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JOSEPH RUDY/Primary Examiner
Art Unit 3687
571-272-6789